Title: From George Washington to John Price Posey, 23 April 1779
From: Washington, George
To: Posey, John Price



Sir
[Middlebrook] 23d Apl 1779.

You will oblige me by lending your aid to bring my business under the care of Mr Hill & Davenport to a close. in doing this I wish you to be governed entirely by the advice & direction of Colo. Bassett.
I would have every thing belonging to me (& not taken by Mr Custis) disposed of & the money remitted to Mr Lund Washington for my use. I am Yr sincere friend & obt Servt
G. W——n. 